Citation Nr: 1726103	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  13-10 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than November 4, 2008 for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to higher rating for PTSD, depression, and an anxiety disorder, currently evaluated as 50 percent disabling from November 4, 2008.

3.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The Veteran had active military service from October 1977 to February 1998.

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

A July 2009 rating decision denied entitlement to service connection for PTSD and a TDIU and granted an increased rating to 50 percent for service-connected depression and an anxiety disorder from November 4, 2008.

A December 2009 rating decision granted service connection for PTSD from November 4, 2008 and recharacterized the Veteran's psychiatric disability as involving PTSD, depression, and an anxiety disorder.  She appealed the effective date of this award.

In October 2016, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issues of entitlement to a rating higher than 50 percent for PTSD, depression, and an anxiety disorder, and a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  On September 15, 1997, the RO received the Veteran's initial claim of service connection for depression.

2.  Service connection for depression was denied in an unappealed April 1999 rating decision; the Veteran did not appeal this decision and new and material evidence was not received within one year; the decision is final. 

3.  On March 9, 2005, the RO received a request to reopen the service connection claim for depression and anxiety disorder.  On December 12, 2005, the Veteran submitted a claim for service connection for PTSD due to military sexual trauma.

5.  On March 29, 2006, the Veteran submitted a signed withdrawal of her claim for service connection for PTSD.  An unappealed April 2006 rating decision granted service connection for depression from March 9, 2005.  The Veteran did not appeal this decision and new and material evidence was not received within one year of its issuance.

6.  On November 4, 2008, the Veteran submitted a new claim of service connection for PTSD; service connection for PTSD was granted by the RO in the December 2009 rating decision, effective from November 4, 2008.


CONCLUSION OF LAW

The criteria for an effective date earlier than November 4, 2008 for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.156(b), 3.400 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

In a November 2008 letter, the AOJ notified the Veteran of information and evidence necessary to substantiate her claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) cert. denied (U.S. Oct. 3, 2016).

The earlier effective date claim arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has done everything reasonably possible to assist the Veteran with respect to her claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R.§ 3.159(c).  Her service treatment records were obtained.  All reasonably identified and available VA and non-VA medical records have been secured.  In March 2009, the Social Security Administration (SSA) advised that it was unable to locate the Veteran's medical record (3/17/09 VBMS Third Party Correspondence).

The United States Court of Appeals for Veterans Claims has interpreted the provisions of 38 C.F.R. § 3.103 (c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the Veteran's hearing, the issue was identified, including the evidence needed to substantiate the appeal.  There was a discussion of possible evidence that could substantiate the claim.  The Bryant duties were thereby met.

There is no evidence or argument that there is additional notice or assistance that would be reasonably likely to further substantiate the claim.

The Board finds the duties to notify and assist have been met.

II. Facts and Analysis

Contentions

The Veteran contends that September 1997 is the more appropriate date for the grant of service connection for PTSD (7/7/10 VBMS Notice of Disagreement).  She maintains that the symptoms of her current mental health disability were in her May 1998 records and that she was not fully aware of PTSD and what it meant (at that time) (4/16/13 VBMS VA 9 Appeal to Board of Appeals).  

During the October 2016 Board hearing, the Veteran's representative stated that the Veteran actually sought an effective date earlier than March 9, 2005 for the grant of service connection (for a psychiatric disability, apparently).  See Board hearing transcript at pages 5-6.

Legal Criteria

Generally, the effective date for a grant of service connection and disability compensation is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

If new and material evidence other than service department records is received within the appeal period or prior to an appellate decision, the effective date will be as though the former decision had not been rendered.  For a claim to reopen after a prior final disallowance, where new and material evidence is received after a final disallowance, the effective date will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. §§ 3.156 (b), 3.400(q), (r).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2016). 

Effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments also, inter alia, eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen.  See 79 Fed. Reg.  57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155, 3.157 (2016).  The amended regulations, however, apply only to claims filed on or after March 24, 2015.  Because the appellant's claim was received by VA prior to that date, the former regulations apply and are applicable to his case.

Previously, any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim.  38 C.F.R. § 3.155(a) (2014).  

Thus, the essential elements for any claim, whether formal or informal, are 
(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  VA must look to all communications from a claimant that may be interpreted as an application or claim for benefits and is required to identify and act on informal claims for benefits.  See 38 C.F.R. § 3.1 p) (2016); Brannon v. West, 12 Vet. App. 32, 34-35 (1998).

To determine when a claim was received, the Board must review all communications in the claims file that may be construed as a claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Facts 

The Veteran filed her initial claim for service connection for several disabilities, including depression, on September 15, 1997 (9/15/97 VBMS VA 21-4138 Statement in Support of Claim). 

A May 27, 1998 VA mental disorders examination report includes the Veteran's statement that she was sexually assaulted in service (5/27/98 VBMS VA Examination) that led to a VA PTSD examination (5/29/98 VBMS VA Examination).  Neither depression or PTSD, or another psychiatric disorder, was diagnosed during either examination.

The RO denied the Veteran's claim of service connection for depression in an April 1999 rating decision that granted service connection for other disabilities.  The Veteran was notified of this determination that month (4/2/99 VBMS Notification Letter), but did not submit a notice of disagreement (NOD) or otherwise indicate an intent to appeal within one year.  See 38 U.S.C.A. § 7105 (2016); 38 C.F.R. §§ 20.200-20.302 (2016) (requirements for an appeal). 

Further, no new and material evidence was received within one year of notice of the denial, so as to keep the prior claim pending.  See Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); see also 38 C.F.R. §§ 3.156 (b); 3.400(q)(1).  There was no communication from the Veteran or anyone on her behalf within one year, and there were no pertinent VA treatment records dated within one year of the April 1999 denial, that would be considered to be in VA's constructive possession.

On March 14, 2000, the Veteran stated that she need to be "rated for I.U.", indicating a claim for increased disability based on unemployability due to service-connected disabilities (3/14/00 VBMS VA 21-4138 Statement in Support of Claim).  On April 13, 2000, she submitted a written statement describing her inability to work, but did not address a claim of service connection for a psychiatric disability (4/13/00 VBMS Correspondence).  In her formal claim for a TDIU also received on April 13, 2000, the Veteran stated that her disabilities were exacerbated by stress (4/13/00 VBMS VA 21-8940 Veterans Application for Increased Compensation Based on Unemployability, page 2).

The Veteran complained of depression in March 2000, for which she was referred for psychiatric treatment and received outpatient psychotherapy treatment from May to July 2000, according to VA medical records, dated from October 1999 to July 2000, and added to the record in August 2000 (8/3/00 VBMS Medical Treatment Record Government Facility, pps. 4-5, 9, 10, 14-15).  In May 2000, an adjustment disorder with depressive mood was diagnosed and her depressed mood was attributed to family dysfunction.  Id. at 9, 15.  

On August 28, 2000, the Veteran submitted a statement regarding how her service-connected disabilities affected her ability to work.  This communication is not construed as a claim of service connection for a psychiatric disorder (8/28/00 VBMS VA 21-4138 Statement in Support of Claim).

On October 24, 2000, the Veteran reported that she was referred to a VA social work counselor for stress counseling and was seen from May to August 2000 (10/24/00 VBMS VA 119 Report of Contact).  She did not address a claim of service connection for a psychiatric disability.

On January 21, 2004, VA received a January 2004 private neuropsychological evaluation of the Veteran that notes depression (1/21/04 VBMS Medical Treatment Record Non Government Facility).  The report was not accompanied by a statement or claim from her.

On March 9, 2005, the Veteran submitted a new claim of service connection for depression and an anxiety disorder (3/9/05 VBMS VA 21-4138 Statement in Support of Claim).  On December 12, 2005, she submitted a claim of service connection for PTSD due to military sexual trauma (12/12/05 VBMS VA 21-4138 Statement in Support of Claim).

Added to the record were VA and non-VA medical records indicating that the Veteran was diagnosed with PTSD in October 2004 (3/9/05 VBMS Medical Treatment Record Government Facility).

On March 29, 2006, the Veteran submitted a signed withdrawal of her claim for service connection for PTSD, stating that she did "not wish to pursue a claim for PTSD due to personal trauma" (3/29/06 VBMS VA 21-4138 Statement in Support of Claim).  She indicated that she wished to continue her claim for service connection for depression and an anxiety disorder.  

The RO granted the Veteran's claim of service connection for depression in the April 2006 rating decision, effective from March 9, 2005.  The Veteran was notified of this action in April 2006 (4/2/17 VBMS Notification Letter) but did not submit a NOD or otherwise indicate an intent to appeal within one year.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200-20.302. 

Further, no new and material evidence was received within one year of notice of the denial, so as to keep the prior claim pending.  See Bond v. Shinseki, 659 F.3d at 1367-68; see also 38 C.F.R. §§ 3.156 (b); 3.400(q)(1).  There was no communication from the Veteran or anyone on her behalf within one year, and there were no pertinent VA treatment records dated within one year of the April 2006 rating, that would be considered to be in VA's constructive possession.

On November 4, 2008, the Veteran submitted a claim of service connection for PTSD (11/4/08 VBMS VA 119 Report of Contact) that was denied by the RO in the July 2009 rating decision that recharacterized her psychiatric disability as depression and an anxiety disorder and assigned it a 50 percent rating from November 4, 2008.  On September 21, 2009, the Veteran submitted new evidence and a request that her claim to be reconsidered.  Upon consideration of evidence added to the record, in the December 2009 rating decision, service connection for PTSD was granted, effective from November 4, 2008, and added to the Veteran's service-connected psychiatric disability.

Analysis

The unappealed April 1999 rating decision denied service connection for depression.  That decision is final.  38 U.S.C.A. § 7105.

On March 9, 2005, the Veteran requested that her claim of service connection for depression and an anxiety disorder be reopened.  On December 12, 2005, she requested service connection for PTSD and the evidence added to the record includes a clinical diagnosis of PTSD in October 2004.  But on March 29, 2006, the Veteran unambiguously withdrew her claim of service connection for PTSD.  See e.g. 38 C.F.R. § 20.204 (2016).  See Ellington v. Nicholson, 22 Vet. App. 141, 144 (2007) (finding that in the absence of a sufficient manifestation of an intent to apply for benefits for a particular disease or injury, a document providing medical information in and of itself is not an informal claim for VA benefits); see also Brannon v. West, 12 Vet. App. at 35 ("The mere presence of the medical evidence does not establish an intent on the part of the [veteran] to seek secondary service connection . . . . While the Board must interpret the appellant's submissions broadly, the Board is not required to conjure up issues that were not raised by the appellant.").

The unappealed April 2006 rating decision granted service connection for depression from March 9, 2005.  That decision is final.

The Veteran next requested to reopen her claim of service connection for PTSD on November 4, 2008.  The December 2009 rating decision granted service connection for PTSD and recharacterized the Veteran's psychiatric disability as PTSD, depression, and an anxiety disorder, effective November 4, 2008, the date of her claim.

The Board finds that the effective date for the grant of service connection for PTSD can be no earlier than the date of receipt of her November 4, 2008 claim.  See 38 C.F.R. § 3.400 (q)(1)(ii).

In reaching this determination the Board acknowledges the Veteran's representative's assertion during the October 2016 hearing that the Veteran actually sought an effective date earlier than March 9, 2005 for the grant of service connection evidently for her psychiatric disability.  See Board hearing transcript at pages 5-6.

While the Veteran first filed a claim of service connection for a depression disability in September 1997, the unappealed April 1999 rating decision denied claim.  The Veteran did not appeal this decision and it became final based on the evidence of record at the time. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200-20.302.  She requested to reopen her claim on March 9, 2005 and, in December 2005, raised a specific claim for service connection for PTSD, but withdrew that claim in March 2006.  The unappealed April 2006 rating decision granted service connection for depression from March 9, 2005, the date of her reopened claim.  

The April 1999 and April 2006 rating decisions are not subject to revision in the absence of clear and unmistakable error (CUE) in the decision.  38 U.S.C.A. §§ 5109A, 7105 (West 2014); see Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that only a request for revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision).  There can be no free-standing claims for an earlier effective date.  Rudd v. Nicholson, supra.  CUE in the April 1999 and April 2006 rating decisions is neither alleged nor raised by the record.  Furthermore, as set forth in detail above, there is no correspondence from the Veteran received between April 1999 and March 9, 2005, that can be construed as a claim to reopen.  See Ellington v. Nicholson, and Brannon v. West, supra.

In sum, the Board finds that the weight of the probative and other evidence of record is against an effective date earlier than November 8, 2004, for the grant of service connection for PTSD.

ORDER

Entitlement to an effective date earlier than November 4, 2008, for the grant of service connection for PTSD is denied.


REMAND

The July 2009 rating decision granted a 50 percent rating for service-connected depression and an anxiety disorder from November 4, 2008, and denied entitlement to a TDIU.  The December 2009 rating decision granted service connection for PTSD, recharacterized the psychiatric disability as PTSD, depression, and an anxiety disorder, and continued the assigned rating.  In a March 2010 statement, the Veteran's representative requested reconsideration of the rating for PTSD and "invite[d]" individual unemployability (3/19/10 VBMS VA 21-4138 Statement in Support of Claim).  The Board construes the Veteran's representative's statement as a timely NOD.  The issues must be REMANDED, so that the RO can issue a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

 Accordingly, the case is REMANDED for the following action:

Issue a statement of the case regarding the matters of entitlement to a rating higher than 50 percent for PTSD, depression, and an anxiety disorder, and a TDIU.  If, and only if, the Veteran timely perfects an appeal as to the matters, should these claims be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


